Citation Nr: 1220768	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-28 954	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a bilateral ankle disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1997 to January 2000 and had additional service in the Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In a statement received in August 2008, the Veteran (via his representative) requested a hearing before the Board.  Such a hearing was scheduled for February 24, 2010; however the Veteran failed to appear.  

Although the RO implicitly reopened the appellant's claim of service connection for tinnitus in the November 2010 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The matter of service connection for a bilateral ankle disability based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.




FINDINGS OF FACT

1.  An unappealed August 2005 rating decision denied the Veteran service connection for a bilateral ankle disability based essentially on a finding that there was no evidence of a chronic ankle condition that could be linked by medical evidence to his military service.  

2.  Evidence received since the August 2005 rating decision includes evidence not of record at the time of that decision which suggests that the Veteran has a bilateral ankle disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral ankle disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a bilateral knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  


B.  Factual Background

An August 2005 rating decision denied the Veteran's claim of service connection for a bilateral ankle disability, based essentially on a finding that there was no evidence of a chronic ankle condition that could be linked by medical evidence to his military service.  

The evidence of record in August 2005 included the Veteran's April 2005 claim for service connection, in which he asserted that he developed bad ankles over his service due to injuries and running, and his service treatment records (STRs).  Regarding the STRs, it appears from the claims file that such records were disassociated from the record subsequent to the June 2008 statement of the case (SOC).  The August 2005 rating decision stated that the Veteran's STRs showed "no diagnosis or treatment for left or right ankle conditions."  The June 2008 SOC stated that the STRs supported the Veteran's claim that he was "seen for ankle pain, but there [was] no medical diagnosis associated with [his] ankle pain.  It also states that the Veteran's separation examination was completely normal.  

Evidence received subsequent to the August 2005 rating decision includes the Veteran's July 2007 claim to reopen in which he complained of continuous bilateral ankle pain since service.  He stated that his ankle problems were the result of constant stress placed on his ankles in service (from physical training and running and walking with heavy backpacks, sometimes for several miles).  He has also submitted records of April 2007 private treatment, when he was seen for complaints of bilateral ankle pain, reported a history of ankle injuries in the military, and received an assessment of ankle joint pain.  It was noted that his symptoms could be secondary to early arthritis in the ankles or chronic synovitis.  He was referred for diagnostic studies;  right ankle X-rays showed decreased medial joint space and dorsal lipping of the talus, and  left ankle X-rays showed decreased medial joint space.  




C.  Legal Criteria

As noted above, the Veteran's claim of service connection for a bilateral ankle disability was denied in August 2005.  He was properly notified of this decision and of his appellate rights. He did not appeal the decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) 

D.  Analysis

The Veteran's claim of service connection for a bilateral ankle disability was previously denied based, essentially, on a finding that there was no evidence of a chronic ankle condition (that could be linked by medical evidence to his military service).  Consequently, for evidence to be new and material, it must be evidence not of record in August 2005 that addresses that finding.  

As was noted above, the evidence received since the August 2005 rating decision includes the Veteran's July 2007 claim to reopen wherein he reports continuous bilateral ankle pain since service, and private medical records showing that X-ray abnormalities were found each ankle joint.  The findings of bilateral ankle pathology, and the Veteran's account of continuity of complaints since service (Taken at face value, as required when determining solely whether to reopen a previously denied claim,) are probative evidence that addresses the bases for the previous denial of the claim (in that, they show bilateral ankle disability and tend to relate it to the Veteran's service) and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Accordingly, the additional evidence received is new and material, and the claim of service connection for a bilateral ankle disability may (and must) be reopened.  


ORDER

The appeal to reopen a claim of service connection for a bilateral ankle disability is granted.  


REMAND

The record reflects that Veteran's STRs were apparently lost/misplaced following the issuance of the June 2008 SOC.  Therefore, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate source medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The Veteran has provided evidence that he has a bilateral ankle disability.  Further development to determine whether his current disability was incurred in service is necessary.  He has not yet been afforded a VA examination in this matter.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and (B) establishes that the veteran has suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The United States Court of Appeals for Veterans Claims has held that credible evidence of continuity of symptoms of pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for any further development (i.e., another search for the lost/misplaced STRs) indicated, and then arrange for an examination of the Veteran by an appropriate physician to ascertain the nature and likely etiology of his bilateral ankle disability(ies).  The examiner must review the Veteran's claims file, elicit pertinent history, and conduct an examination (that includes any diagnostic studies deemed necessary).  Based on the record and examination of the Veteran the examiner should provide responses to the following:  

[If the Veteran's misplaced STRs are not located, the examiner should note that the RO has found that the Veteran was seen for ankle pain complaints in service (with no diagnosis assigned), and that his service separation examination found no pertinent abnormalities.]

a) Please identify (by medical diagnosis) all ankle disability entities found in each of the Veteran's ankles.

b) Please identify the most likely etiology for each ankle disability entity diagnosed, and specifically indicate whether it is at least as likely as not (a 50% or better probability) that this disability was incurred in service/is related to the acknowledged ankle complaints therein.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

2.  Then the RO should readjudicate (on de novo review) the Veteran's reopened claim of service connection for a bilateral ankle disability.  If it remains denied, the RO should issue an appropriate supplemental SOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, in order, for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


